Citation Nr: 1229450	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hamstring pull.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left quadriceps rupture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.  The period from July 1978 to August 1983 is considered to be honorable service, while the August 1983 to May 1986 period is considered to have been dishonorable service.  

This matter came to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in August 2010; the transcript is of record.

In a November 2010 decision, the Board denied entitlement to service connection for umbilical hernia; determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for right ankle sprain, back strain, hamstring pull, sprained left wrist, left eye laceration, and left quadriceps rupture; and, remanded entitlement to an initial rating in excess of 20 percent for left Achilles tendonitis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2012 Joint Motion for Partial Remand (JMPR) and February 2012 Court Order, the portion of the decision which determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture was vacated and remanded for further development.  The appeal of the portion of the decision which denied entitlement to service connection for umbilical hernia, and the determination that new and material evidence had not been received to reopen the claims of entitlement to service connection for right ankle sprain, sprained left wrist, and left eye laceration, was dismissed.  

The issue of entitlement to an initial rating in excess of 20 percent for left Achilles tendonitis has not been recertified to the Board, and upon recertification will be the subject of a future Board decision.

As noted in the Introduction of the November 2010 Board decision, the Veteran has raised the issue of reopening the decision which determined that his August 1983 to May 1986 period is dishonorable service.  To date, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an October 1986 VA Administrative Decision, it was determined that the Veteran's period of service from August 1983 to May 1986 was dishonorable service.

In an April 2000 rating decision, the RO, in pertinent part, denied entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture.  It was determined that the Veteran's back strain, left hamstring pull, and left quadriceps muscle manifested during his period of dishonorable service.  The Veteran did not file a notice of disagreement and the decision is final.  38 U.S.C.A. § 7105.  

In January 2005, the Veteran filed a claim to reopen, in pertinent part, entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture, which was denied in a November 2005 rating decision.  The present appeal ensued.  

In September 2010, the Veteran raised the issue of reopening the October 1986 Administrative Decision which determined that his August 1983 to May 1986 period of service is dishonorable.  The evidence also reflects that in September 2010, the Veteran filed with the Department of the Army an application for Correction of Military Records and DD Form 149 pertaining to this period of dishonorable service.

In October 2010 correspondence from the St Petersburg RO to the Veteran, it was acknowledged that the Veteran was requesting correction of the October 1986 Administrative Decision, but as his claims file was at the Board no further action could be taken.  To date, this issue has not been addressed or adjudicated.

In the November 2010 Board decision it was acknowledged that the Veteran had raised the issue of reopening the October 1986 Administrative Decision, but it was determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture.  

In the January 2012 JMPR, it was determined that the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture are inextricably intertwined with the pending adjudication of the Veteran's request to reopen the October 1986 Administrative Decision.  

Thus, the AOJ should address and adjudicate the Veteran's request to reopen the October 1986 Administrative Decision, and thereafter readjudicate whether new and material evidence has been received to reopen the claims of entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture.

Accordingly, the case is REMANDED for the following action:

Upon adjudication of the Veteran's claim to reopen the October 1986 Administrative Decision, the AOJ should readjudicate whether new and material evidence had been received to reopen the claims of entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



